Appeal by the defendant from three judgments of the Supreme Court, Queens County (O’Dwyer, J.), all rendered February 18, 1993, convicting him of robbery in the first degree under Indictment No. 3934/92, robbery in the first degree under Indictment No. 3935/92, and attempted robbery in the first degree under Indictment No. 3936/92, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We reject the defendant’s contention that the Supreme Court erred in denying his motion to withdraw his pleas of guilty. The determination as to whether to allow a defendant to withdraw a previously-entered plea of guilty rests within the sound discretion of the sentencing court (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520; People v Stubbs, 110 AD2d 725). The defendant’s bare assertion of innocence was insufficient to warrant withdrawal of his pleas (see, People v Bourdonnay, 160 AD2d 1014). In addition, the defendant’s pleas were voluntarily, knowingly, and intelligently entered into (see, People v Harris, 61 NY2d 9). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.